Citation Nr: 1302856	
Decision Date: 01/25/13    Archive Date: 01/31/13	

DOCKET NO.  12-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Whether the Veteran is competent for the purpose of handling disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from January 1952 to October 1954.  His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VARO in Denver, Colorado, that determined that the Veteran was not competent to handle disbursement of VA funds.

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107 (West 2002).  

The Board notes it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to his appeal in Virtual VA.


FINDING OF FACT

The Veteran is competent to manage his own funds without limitation.  


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of VA compensation benefits.  38 U.S.C.A. § 5170 (West 2002); 38 C.F.R. § 3.353 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contests VA's finding, effective September 14, 2011, that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  
A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

Important for this case, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of a combined 50 percent disability rating since June 20, 2002.  A 30 percent rating has been assigned for post concussive headaches since October 2001 and a 30 percent rating has been in effect for post-traumatic stress disorder since June 2002.  

The RO's September 2011 finding of incompetency was based on a review of evidence that included a statement from the Veteran's daughter providing details that, while he was able to take care of his house, cook and drive, she currently managed his finances.  

Reference was also made to the report of a VA evaluation of the Veteran in May 2011. At that time a physician stated the Veteran had a history of educational deficits and never learned to read or write.  He reported in the past that his wife had always handled his bills and his children were now continuing to help him with his finances.  It was the examiner's opinion that the Veteran was not capable of managing his own financial affairs and the examiner stated, "For VA purposes, he needs help in this area."  

The record reflects that the Veteran was accorded an evaluation for traumatic brain injury by VA in May 2010.  Reference was made to a St. Louis University Medical Status (SLUMS) evaluation that was done in March 2009 and resulted in a score of 10 out of 23, which was reported as indicative of severe impairment in cognitive functioning.  It was indicated the Veteran currently lived by himself.  A daughter came in once a week and helped him pay the bills.  On mental status examination he reportedly received a score of 15 out of 30.  It was stated this was in the impaired range.  Currently, the Veteran endorsed cognitive symptoms of memory deficits, problems with attention, concentration, distractibility, and speed of processing information.  He denied problems with judgment, decision making, or prioritizing.  The Veteran was given Axis I diagnoses of cognitive disorder and PTSD.  The examiner opined that he was not competent to handle VA funds.  

The Veteran was accorded another examination for evaluating the residuals of traumatic brain injury by VA in October 2010.  The claims file was reviewed by the examiner.  He was continuing to live alone and it was noted that he did all his activities of daily living without assistance.  It was stated the Veteran's grown children took care of his financial matters for him.  His score on the SLUMS test was 18 out of 30.  It was noted this was an improvement from 2009 when he scored 10 out of 23 and May of 2010 when he scored 15 out of 30.  Currently, it was stated the Veteran exhibited memory loss.  He stated that it began a few years ago.  The examiner referred to psychometric testing and stated that the Veteran had exhibited consistently poor mental status examinations since the onset of celiac or sprue disease in 2006.  The impairment was described as significant and the examiner stated this left the Veteran unable to be evaluated by way of testing for any performance and function before that time.  The examiner referred to records indicating that the Veteran's functioning for mental status was normal before 2006 and that was a better indication than testing at the current time.  The examiner gave diagnoses of PTSD, cognitive disorder, and a lung disorder.  He stated the Veteran was not competent to handle VA funds on his own behalf.  The examiner stated that Veteran's funds should be managed by a conservator.  He noted the Veteran's children currently served in that function and he believed it was advisable that they remain in that position on a formal basis.  The psychologist noted the Veteran's behavior was relatively within normal limits except for occasional fighting and he stated the Veteran had been able to maintain self-care over the years.  Additionally, the Veteran's conversation had been normal for many years.  The psychologist believed it was quite traumatic for the Veteran when his wife died several years earlier, as it appears he relied heavily on her for his ability to function with his learning disorder and behavioral limitations.  

Also of record is a report of the VA examination for rating purposes for the Veteran's PTSD that was accorded him in May 2011.  The Veteran was again accorded a diagnosis of cognitive disorder separate from his PTSD or residuals of traumatic brain injury.  On current testing for SLUMS examination purposes, he scored 15 out of a possible 30.  The examiner referred to deficits in short-term working memory, attention, and focus.  He acknowledged the Veteran's orientation, math skills and planning skills were basically intact.  The Veteran stated that he only attended school until the sixth grade.  Notation was made of his history of learning disabilities.  He was currently doing volunteer work on Sundays at his church most of the day.  He also worked at a car wash doing some maintenance work about 20 hours a week.  He generally got along with others and performed job tasks satisfactorily.  On the SLUMS test, he scored 15 out of 30.  This showed deficits in short-term working memory and attention and focus.  Orientation skills and math skills were basically described as intact.  Organizational planning skills and language skills were also intact, but the Veteran drew the hour markers and the time incorrectly on clock testing.  He also reported the time incorrectly and it was noted this might be secondary to learning difficulties.  

The Veteran was not in any mental health treatment and was not taking psychotropic medication.  He reported no grossly inappropriate behavior, or alcohol or substance problems.  He was able to maintain activities of daily living within his physical limitations.  He performed his own personal hygiene.  He did not experience any significant trauma since a previous examination.  There had not been a worsening of his mental health condition now, but he did report an increase in headaches.  The Veteran continued to report that in the past his wife had always handled his bills and currently his children helped him with his finances.  The examiner opined that in his opinion, the Veteran was not capable of managing his own financial affairs.  The examiner stated that, "For VA purposes, he needs help in this area."  

Of record is a November 2011 communication from the Veteran's daughter who stated that she helped her dad with his finances.  She stated they worked together every other week writing bills and balancing the checkbook.  She reported that the Veteran knew what needed to be done and when things needed to be paid.  She stated that he used his credit card to pay some expenses like groceries and do repair work around the house.  She stated that, "He basically does his own finances."  

A field examination was conducted in October 2011.  The examiner stated that with regard to capacity to handle VA funds, "The beneficiary [the Veteran] has some capacity to handle funds."  When asked whether the beneficiary required the services of a fiduciary, the field examiner stated, "Yes."  

Also of record is a November 2011 report of general information pertaining to a discussion between a decision review officer of the RO and the Veteran's accredited representative.  The representative stated that he met with the Veteran and his daughter earlier that day.  They referred to the aforementioned field examination.  It was their belief that the examiner told them the Veteran was competent and did not need a fiduciary.  The representative informed the decision review officer that the Veteran reported to him that the Veteran's daughter helped him write checks because he did not like doing them and had difficulty with writing.  The representative stated, "The Veteran knows the amount the checks should be for and who they go to."  

As noted at the outset of this discussion, VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the presumption is not overcome and the Veteran is therefore competent to handle his own funds.  The record shows the Veteran has lived alone for the past several years and has demonstrated competency to manage his own funds without limitation, albeit with assistance from his children, primarily a daughter.  The Board recognizes there are concerns about the Veteran's competency, as noted by VA health-care professionals in 2010 and 2011.  However, the record shows the Veteran has lived independently throughout the appeal.  A VA field examiner recently opined that the Veteran had some capacity to handle his funds.  The Veteran's daughter has indicated that he knows what needs to be paid and when things need to be paid and uses a charge card to pay some expenses.  There is no indication that there is any credit card abuse.  Accordingly, the Board finds that an overall review of the record, particularly with all resolution of reasonable doubt in the Veteran's favor, does not establish his incompetency at the present time.  The appeal is granted.

The Board notes that the benefit sought on appeal has been granted.  According, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or due process provisions pertaining to 38 C.F.R. § 3.353, such error was harmless and need not be further considered.


ORDER

The appeal is granted.  The Veteran is competent to manage his own funds.


	                        ____________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


